Citation Nr: 1451009	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  10-09 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

Entitlement to a disability rating in excess of 30 percent for anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.  Among his awards and decorations, he is the recipient of the Combat Infantry Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an October 2014 Informal Hearing Presentation, the Veteran's representative indicated that the last April 2009 VA psychological examination is not contemporaneous.  After reviewing the evidence of record, the Board agrees.  The Veteran was seen at a by a VA clinical psychiatrist in May 2009 and was given a Global Assessment of Functioning (GAF) score of 48, which is significantly lower that GAF score of 61 provided on the VA examination in April 2009.  Additionally, in his March 2010 substantive appeal, the Veteran also stated that he felt he should be reevaluated.  VA's General Counsel has stated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).  Because the evidence suggests that there may have been a change in severity of the Veteran's anxiety since the last examination, he should be afforded another VA examination for the purpose of determining the current severity of his service-connected disability.  Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following actions:

1. Obtain a new VA examination regarding the nature and severity of the Veteran's anxiety disorder.  The claims file [i.e. both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS] must be provided to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, even in part, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


